In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00472-CR
      ___________________________

      MALCOLM ALONZO, Appellant

                       V.

           THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1560705D


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Malcolm Alonzo attempts to appeal from his conviction for unauthorized use

of a vehicle. See Tex. Penal Code Ann. § 31.07. Alonzo pleaded guilty pursuant to a

plea bargain and pleaded true to the enhancement, and in accordance with the plea

bargain, the trial court sentenced him to three years’ confinement. See id. § 12.425(b)

(elevating permissible punishment range for state-jail felony to that of second-degree

felony if it is shown that defendant was previously convicted of two felonies and that

second previous felony conviction occurred after first one became final). Consistent

with that plea, the “Trial Court’s Certification of Defendant’s Right of Appeal” states

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See Tex.

R. App. P. 25.2(a)(2).

       On October 31, 2018, we notified Alonzo that his appeal could be dismissed

based on the trial court’s certification unless he or any party desiring to continue the

appeal filed a response on or before November 12, 2018, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. In response to a motion

filed by Alonzo, we subsequently extended his deadline to respond, giving him until

January 3, 2019. No response has been filed.

       In accordance with the trial court’s certification, we dismiss Alonzo’s appeal.

See Tex. R. App. P. 25.2(d), 43.2(f).

                                                      Per Curiam

Do Not Publish

                                           2
Tex. R. App. P. 47.2(b)

Delivered: January 31, 2019




                              3